113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.JOHN L. HENSS, INC., Appellant,v.G. Dean GARLAND;  Richard W. Kemler;  Robert B. Hanson;Fred E. Beaver;  Hansen, Bjork and Russell, LLP, Appellees.
No. 96-3562.
United States Court of Appeals, Eighth Circuit.
Submitted April 30, 1997.Filed May 14, 1997.

Appeal from the United States District Court for the Southern District of Iowa.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
John L. Henss, Inc. appeals the district court's1 Federal Rule of Civil Procedure 12(b)(6) dismissal of its slander-of-title action.  Having carefully reviewed the record and the parties' submissions, we find no error in the district court's dismissal of this action.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE CHARLES R. WOLLE, Chief Judge, United States District Court for the Southern District of Iowa